    Case 3:20-cv-01226 Document 1 Filed 11/11/20 Page 1 of 5 Page ID #1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS

MELODY MILLER, and            )
SANDRA MILLER                 )
                              )
     Plaintiffs,              )
                              )
v.                            )           Case No. 3:20-cv-1226
                              )
THE UNITED STATES OF AMERICA, )
                              )
     Defendant.               )

                                 COMPLAINT

                                JURISDICTION

     Jurisdiction lies pursuant to 28 U.S.C. §1346(b)(1) as this

is a tort claim against the United States under the Federal Tort

Claims Act, Title 28 U.S.C. 2674. The administrative exhaustion

requirement of the Federal Tort Claims Act has been satisfied

pursuant to 28 U.S.C. § 2401(b) as this claim was timely presented

to the United States Department of Health and Human Services.

                                  COUNT I

    (Melody Miller - Negligence v. United States of America)

     Comes   Now   Plaintiff,    Melody   Miller,   by   and   through    her

attorney, KEEFE, KEEFE & UNSELL, P.C., and for Count I of her

Complaint against Defendant UNITED STATES OF AMERICA, states:




                                Page 1 of 5
       Case 3:20-cv-01226 Document 1 Filed 11/11/20 Page 2 of 5 Page ID #2



        1.     That at all times mentioned herein, Southern Illinois

Healthcare Foundation, Inc. was a not-for-profit corporation and

health       care   provider     operating   throughout    southern    Illinois,

including Alton Women’s Health Center, a health care provider, and

both    Southern      Illinois    Healthcare      Foundation,   Inc.   and   Alton

Women’s Health Center were deemed employees of the United States

Public Health Service in accordance with 42 U.S.C. § 233(g).

        2.     That at all times mentioned herein, Olamide Kolade,

M.D., was a medical doctor specializing in Obstetrics/Gynecology,

licensed and practicing in the State of Illinois and was an agent

of Southern Illinois Healthcare Foundation, Inc. and Alton Women’s

Health Center, and was a deemed employee of the United States

Public Health Service in accordance with 42 U.S.C. § 233(g).

        3.     That   at   all   times   herein    mentioned,   the    plaintiff,

Sandra Miller, was the lawful wedded wife of plaintiff Melody

Miller.

        4.     That the Defendant, individually and by and through its

agents, servants, apparent agents, and employees was guilty of one

or more of the following negligent acts and omissions:

        a)     Negligently and carelessly performed a vaginal
               hysterectomy, in that, he created a rectal fistula;

        b)     Negligently and carelessly performed a hysterectomy
               that was not medically necessary.




                                    Page 2 of 5
    Case 3:20-cv-01226 Document 1 Filed 11/11/20 Page 3 of 5 Page ID #3



     5.      That as a direct and proximate result of one or more

of the foregoing negligent acts and/or omissions on the part of

Defendant as aforesaid, Melody Miller has suffered permanent

injury, pain, mental anguish, disability, disfigurement, loss of

enjoyment of a normal life; has been prevented from

participating in her usual activities and duties, has incurred

large sums of money in hospital, medical, and related expenses,

and will incur additional sums in the future, all to her damage

in a substantial amount.

     WHEREFORE, Plaintiff demands judgment against Defendant in

an amount greater than SEVENTY-FIVE THOUSAND DOLLARS

($75,000.00), plus costs.

                                  COUNT II

(Sandra Miller – Loss of Consortium v. United States of America)

     Comes    Now   Plaintiff,    Sandra   Miller,   by   and   through   her

attorney, KEEFE, KEEFE & UNSELL, P.C., and for Count II of her

Complaint against Defendant UNITED STATES OF AMERICA, states:

     1. – 4.    Plaintiff hereby adopts and incorporates the

allegations of paragraphs 1 through 4 of Count I of her

Complaint as and for paragraphs 1 through and including 4 of

Count II of her Complaint.




                                 Page 3 of 5
    Case 3:20-cv-01226 Document 1 Filed 11/11/20 Page 4 of 5 Page ID #4



     5.    That as a direct and proximate result of the negligent

acts or omission on the part of the defendants as aforesaid, and

the injuries and damages suffered by Melody Miller, plaintiff

Sandra Miller has suffered permanent damages in that she has

incurred and become liable for large sums of money in hospital,

medical and related expenses, and will become liable for

additional sums in the future, and has been permanently deprived

of the love, companionship, consortium, and support of her wife.

     WHEREFORE, plaintiff demands judgment against defendant in

an amount greater than SEVENTY-FIVE THOUSAND DOLLARS

($75,000.00), plus costs.

                                        /s/SAMANTHA S. UNSELL
                                        Samantha S. Unsell
                                        IL REG NO. 6298752
                                        Attorney for Plaintiffs

KEEFE, KEEFE & UNSELL, P.C.
#6 Executive Woods Court
Belleville, IL 62226
618/236-2221 (Telephone)
618/236-2194 (Facsimile)
Primary Email: ashley@tqkeefe.com
Secondary Email: samunsell@gmail.com




                               Page 4 of 5
    Case 3:20-cv-01226 Document 1 Filed 11/11/20 Page 5 of 5 Page ID #5




                        CERTIFICATE OF SERVICE

     I hereby certify that on November 11, 2020, I
electronically filed Complaint with the Clerk of Court using the
CM/ECF system.


                                  Respectfully submitted,


                                  /s/Samantha S. Unsell
                                  SAMANTHA S. UNSELL
                                  Ill. Reg. No. 6298752
                                  Attorney for Plaintiffs


KEEFE, KEEFE & UNSELL, P.C.
#6 Executive Woods Court
Belleville, IL 62226
618/236-2221 (Telephone)
618/236-2194 (Facsimile)
Primary Email: ashley@tqkeefe.com
Secondary Email: samunsell@gmail.com




                               Page 5 of 5
